Judgment unanimously affirmed. Memorandum: By entering a plea of guilty, defendant forfeited his right to appellate review concerning the alleged deprivation of his statutory speedy trial rights (see, People v O’Brien, 56 NY2d 1009, 1010; People v Howe, 56 NY2d 622, 624; People v Gerber, 182 AD2d 252, 260, lv denied 80 NY2d 1026). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, LaMendolá, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.